Name: Commission Regulation (EEC) No 1074/89 of 26 April 1989 repealing Regulations (EEC) No 2471/88 and (EEC) No 2751/88 relating to invitations to tender for export refunds on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/12 Official Journal of the European Communities 27. 4. 89 COMMISSION REGULATION (EEC) No 1074/89 of 26 April 1989 repealing Regulations (EEC) No 2471/88 and (EEC) No 2751/88 relating to invitations to tender for export refunds on cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulations (EEC) No 2471 /88 (4) and (EEC) No 2751 /88 Is) provide for the issuing of invitations to tender for export refunds ; whereas it is convenient to repeal these invitations to tender ; HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 2471 /88 and (EEC) No 2751 /88 are hereby repealed as from 28 April 1989 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . , Done at Brussels, 26 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1.11 . 1975, p. 1 . (2) OJ No L 20, 25 . 1 . 1989, p. 16 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 213, 6 . 8 . 1988, p. 10 . n OJ No L 245, 3 . 9 . 1988, p. 13 .